Citation Nr: 1732088	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-28 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.

Entitlement to service connection for right ear hearing loss disability is granted.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's left ear hearing loss disability had its onset during active service.

2.  The most probative evidence of record shows that the Veteran's right ear hearing loss disability had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107B (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).

2.  The criteria for entitlement to service connection for right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107B (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active service from September 1965 to September 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For purposes of 38 C.F.R. § 3.303 (b), only the conditions listed in 38 C.F.R. § 3.309 (a) are considered chronic.  38 C.F.R. § 3.307 (a).  The list of chronic conditions includes hearing loss as an organic disease of the nervous system.  See 38 C.F.R. § 3.309 (a).

In addition, a disability which is proximately due to, or chronically aggravated by, a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Analysis

The Veteran contends that he was subject to loud bombings of ammunition facilities while serving in Vietnam.  The Veteran's contention is supported by lay witness statements.  The Veteran further contends that his hearing has been worse since the day of the bombings.  The Board finds these contentions are credible as they are consistent with his service in Vietnam.  As such, the Board finds that the in-service injury requirement, exposure to acoustic trauma, has been met.

A February 2011 VA audiometric examination shows current left and right ear hearing loss disability under 38 C.F.R. § 3.385.  Thus, the current disability requirement has been met.  

The Board will next consider the requirement of demonstration that the current left hearing loss disability and right ear hearing loss disability are etiologically related to the acoustic trauma in service.

The Veteran had in-service audiological evaluations during service in September 1965 and August 1967, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  

As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz	250	500	1000	2000	3000	4000	6000	8000
add	15	15	10	10	10	5	10	10

The Veteran's September 1965 audiometric recorded pure tone thresholds, in decibels, were recorded as follows:


500
1000
2000
3000
4000
6000
RIGHT
5
0
5
5
35
30
LEFT
5
0
5
5
5
15


When converted to ISO-ANSI units, the recorded purtone thresholds, in decibels, would be as follows:


500
1000
2000
3000
4000
6000
RIGHT
20
10
15
15
40
40
LEFT
20
10
15
15
10
25

An August 1967 audiometric separation examination recorded pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
6000
RIGHT
10
20
15
X
15
X
LEFT
20
10
10
X
10
X

When converted to ISO-ANSI units, the recorded purtone thresholds, in decibels, is as follows:


500
1000
2000
3000
4000
6000
RIGHT
25
30
25
X
20
X
LEFT
35
20
20
X
15
X

As noted above, the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Id, Hensley.  As such, when relying on unit measurements most favorable to the appellant's appeal, left ear hearing loss of 25 decibels was demonstrated at 6000 decibels when considered as ISO-ANSI units on audiometric examination in September 1965 on entrance to service.  Right ear hearing loss was noted on audiometric examination in September 1965 on entrance to service of 35 decibels and 30 decibels, respectively, at 4000 and 6000 Hertz, when considered as ASA units and of 40 decibels, each, at 4000 and 6000 Hertz when considered as ISO-ANSI units.

Further, when relying on unit measurements most favorable to the appellant's appeal, left ear hearing loss of 35 decibels was demonstrated at 500 decibels when considered as ISO-ANSI units on audiometric examination in August 1967, on separation from service.  When relying on unit measurements most favorable to the appellant's appeal, right ear hearing loss of 25 decibels, 30 decibels and 25 decibels, at 500, 1000 and 2000 Hertz, respectively, was demonstrated on audiometric examination in August 1967, on separation from service.  

Hence, although such puretone thresholds do not demonstrate a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, they do indicate a degree of right and left ear hearing loss.  See Hensley, 5 Vet. App. at 159.  Accordingly, the Board finds that the service treatment records reflect that the Veteran developed left ear hearing loss of 35 decibels at 500 Hertz during service as demonstrated on audiometric examination in August 1967 on separation from service.  With resolution of doubt in the Veteran's favor, although some left ear hearing loss was demonstrated at 6000 Hertz on audiometric examination in September 1965 on entrance to service, no decibel findings were recorded at 6000 Hertz on audiometric examination in August 1967 on separation from service so as to determine whether any such pre-existing hearing loss was aggravated by service, nor to support such a finding.

The Board also finds that the service treatment records reflect that the Veteran demonstrated right ear hearing loss of 25 decibels, 30 decibels and 25 decibels, at 500, 1000 and 2000 Hertz, respectively, on audiometric examination in August 1967, on separation from service.  Although right ear hearing loss of 35 decibels and 30 decibels, respectively, at 4000 and 6000 Hertz, when considered as ASA units, and of 40 decibels, each, at 4000 and 6000 Hertz when considered as ISO-ANSI units, were demonstrated on audiometric examination in September 1965 on entrance to service, on audiometric examination in August 1967, on separation from service, no right ear hearing loss was demonstrated at any Hertz level when considered as ASA units, and not demonstrated at any Hertz level when considered as ISO-ANSI units, with the exception of 25 decibels, 30 decibels and 25 decibels at 500, 1000, and 2000 Hertz.  While these represent higher decibel levels at the respective 500, 1000 and 2000 Hertz levels noted on audiometric examination in September 1965 on entrance to service, when considered as ASA units or ISO-ANSI units, there has been no clinical finding of record that this represented a chronic aggravation of pre-existing hearing loss in service.  As such, with resolution of doubt in the Veteran's favor, the Board finds that the Veteran's demonstration of right ear hearing loss of 25 decibels, 30 decibels and 25 decibels, at 500, 1000 and 2000 Hertz, respectively, on audiometric examination in August 1967, on separation from service, may not be distinguished from current right hearing loss disability, and thus, warrants service connection for right ear hearing loss disability with onset in service.

The February 2011 VA examination revealed that the Veteran reported no occupational or recreational noise exposure, except for some hunting and plant work, during which he wore ear protection.  The record does not otherwise show that there are intercurrent causes since the Veteran's separation from active service to which the current left ear hearing loss disability or right ear hearing loss disability may clearly be attributed.  Therefore, the Veteran's current left ear hearing loss disability and right ear hearing loss disability may not be distinguished from right ear and left ear hearing loss in service.  38 C.F.R. §§ 3.303 (b), 3.309(a).

The Board acknowledges that the February 2011 VA examiner stated that "upon review of record, hearing was normal on enlistment and discharge, therefore, it is less likely that his current hearing is related to service."  However, the Board does not afford weight to the examiner's opinion because it is contrary to the evidence showing that the Veteran's separation examination was not, in fact, normal.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

In summary, the evidence of record shows that the Veteran's current right and left ear hearing loss had its onset during his active service and is therefore service connected.  See 38 C.F.R. §§ 3.303 (b), 3.309(a).  Any remaining doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for right ear and left ear hearing loss disability must be granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

As a final matter, the Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency in compliance with the duties to notify and assist, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision with regard to this claim.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	J. Baker, Associate Counsel

Copy mailed to: The American Legion


Department of Veterans Affairs


